DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 05/05/2021 are acceptable for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-24, and 30-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA ET AL (US 20090183519 A1, hereinafter Nishikawa).


Regarding claim 21, Nishikawa teaches a controller for a heating, ventilation, and air conditioning (HVAC) system  (FIG 1, integrated controller 10), wherein the controller is programmed to:
	receive an indication that a suction ([0096], “the abnormality detection unit 13 determines whether or not the degree of correlation between the suction pressure sensor value and the temperature sensor value fell below a predetermined standard based on the correlation coefficient computed by the correlation coefficient computation unit 18”) wherein the suction temperature sensor is configured to provide suction temperature sensor information (([0069] “a suction temperature sensor for detecting the temperature of the refrigerant being taken in by the compressors 51a to 51c”); and
	in response to receiving the indication that the suction (FIG 8, S105, “Output abnormality alert”):
		determine to utilize pressure sensor information ([0072] “a sensor for detecting the pressure of the refrigerant flowing the showcase 53 also may be used in place of the temperature sensor 53b.”), alternative temperature sensor information, variable speed drive information, or a combination thereof instead of the suction temperature sensor information based on an operation to be performed by the HVAC system; and
		operate conditioned air equipment of the HVAC system using the pressure sensor information, the alternative temperature sensor information, the variable speed drive information, or a combination thereof, instead of the suction temperature sensor information  ([0087], line 1, “In this embodiment, a configuration will be explained in which the integrated controller 10 performs emergency operations using temperature sensor values obtained from the showcase controllers 40a, 40b, and 40c”).

	The specific example given in Nishikawa is an example of substituting a suction temperature sensor for a  suction pressure sensor. This example does not teach the specifics of “receive an indication that a temperature sensor is faulty”.

	However Nishikawa teaches receive an indication that a suction temperature sensor is faulty ([0007] “total of four sensors, that is, a suction pressure sensor, suction temperature sensor, discharge pressure sensor, and discharge temperature sensor are provided at the compressor. [0008] When an abnormality occurred to one of the above four sensors in the cooling system of Japanese Laid-Open No. 2002-188874, the sensor value of the sensor in which the abnormality occurred is supplemented using the sensor values outputted by the remaining three sensors” … “an abnormality detection unit (abnormality detection unit 13) for detecting an abnormality of the compressor sensor.”)).

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a suction temperature sensor fault and substitute other temperature or pressure information for that sensor as taught by Nishikawa, in the example embodiment of Nishikawa. One of ordinary skill in the art would have been motivated “to handle when an abnormality occurred to the sensor provided at the compressor” (Nishikawa [0007]) as there is a close relationship in the physical values (Nishikawa [0012]).

Regarding claim 22, Nishikawa teaches the controller of claim 21, wherein, in response to receiving the indication that the suction temperature sensor is faulty, the controller is configured to output a fault indication associated with the suction temperature sensor ([0104] “When the abnormality of the suction pressure sensor 51d was detected by the abnormality detection unit 13, the display unit 15 functions as a notification unit for notifying to a user the effect that the abnormality was detected, that a substitute sensor was selected among the temperature sensors 53b, 54b, and 55b”).

Regarding claim 23 Nishikawa teaches the controller of claim 21, wherein the controller is configured to utilize the pressure sensor information and the alternative temperature sensor information instead of the suction temperature sensor ([0007] “total of four sensors, that is, a suction pressure sensor, suction temperature sensor, discharge pressure sensor, and discharge temperature sensor are provided at the compressor …. [0008] “the sensor value of the sensor in which the abnormality occurred is supplemented using the sensor values outputted by the remaining three sensors”) information to control an expansion valve of the conditioned air equipment ([0080] “The showcase controllers 40a, 40b, and 40c . . . control the showcases 53, 54, and 55 . . . (more precisely the expansion valves 53a, 53b, and 53c . . . ) based on the sensor values”).

Regarding claim 24, Nishikawa teaches the controller of claim 23, wherein the alternative temperature sensor information comprises discharge temperature sensor information ([0007] “discharge temperature sensor are provided at the compressor”).

Claim 30 is a controller for a heating, ventilation, and air conditioning (HVAC) unit, wherein the temperature sensor is discharge temperature sensor (taught by Nishikawa ([0007] “total of four sensors, that is, a suction pressure sensor, suction temperature sensor, discharge pressure sensor, and discharge temperature sensor are provided at the compressor). The limitations are substantially similar to claim 1, and therefore rejected for the same reasons.

Regarding claim 31, Nishikawa teaches the controller of claim 30, wherein the controller is configured to determine that the discharge temperature sensor is faulty based on the discharge temperature sensor information being outside a range of values ([0032] “It is preferable that the abnormality detection unit determines whether or not the degree of correlation between the first sensor and the second sensor fell below a predetermined standard based on the correlation coefficient computed by the correlation coefficient computation unit using the correlation function, and detects the abnormality when the degree of the correlation fell below the predetermined standard considering that the abnormality occurred”).

Regarding claim 32, Nishikawa teaches the controller of claim 30, wherein the controller is configured to output a fault indication associated with the discharge temperature sensor in response to receiving the indication that the discharge temperature sensor is faulty (FIG 8, S105, “Output abnormality alert”).

Regarding claim 33, Nishikawa teaches the controller of claim 30, wherein the HVAC unit comprises an outdoor unit (FIG 18A, outdoor unit on the right side), and the conditioned air equipment comprises a compressor coupled to the controller (FIG 18A, outdoor unit on the right side; 51 - compressor), and wherein the controller is configured to utilize the pressure sensor information instead of the discharge temperature sensor information to cause the compressor to operate within an operating envelope ([0012] “The cooling system also includes a compressor sensor (such as suction pressure sensor 51d) provided at the compressor which detects a first physical value as a first sensor value which is a physical value of the refrigerant (such as a suction pressure)... The compressor control unit controls the compressor by utilizing the compressor sensor in normal operations”).

Regarding claim 34, Nishikawa teaches the controller of claim 30, wherein the alternative temperature sensor information comprises indoor temperature sensor information (“[0229] A temperature sensor 80b for detecting the indoor temperature is provided at the indoor-side heat exchanger 80, and when an abnormality occurred to the sensor 51d for the compressor 51, the temperature sensor 80b provided at the heat exchanger 80 can be used as the substitute sensor”).

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Douglas (US 8151583 B2).

Regarding claim 25, Nishikawa teaches the controller of claim 24. 
	Nishikawa does not teach the specifics of wherein the controller is configured to calculate discharge superheat information using the pressure sensor information and the alternative temperature sensor information.

	Douglas teaches wherein the controller is configured to calculate discharge superheat information using the pressure sensor information and the alternative temperature sensor information ( Col. 1, ll. 41-49 “a vapor compression type air conditioning system is provided with a motor controlled expansion valve which is responsive to a controller which includes temperature and/or pressure sensors suitably positioned on the apparatus for controlling refrigerant or working fluid flow. Refrigerant or so-called working fluid flow is controlled such that working fluid in the liquid phase will not likely enter the system compressor by providing for a predetermined amount of superheat of the fluid at or upstream of the compressor inlet port”).

	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine an amount of superheat as taught by Douglas in determining the compressor values of Nishikawa. One of ordinary skill in the art would have been motivated to “minimize the chance of damage to the system compressor during certain phases of operation” (Douglas Col. 1, ll. 36-39).
 
Regarding claim 26, Nishikawa in view of Douglas teaches the controller of claim 25.
	Nishikawa does not teach wherein the controller is configured to control the expansion valve such that the calculated discharge superheat information is above a threshold value.
	Douglas teaches wherein the controller is configured to control the expansion valve such that the calculated discharge superheat information is above a threshold value( Col. 1, ll. 41-49 “a vapor compression type air conditioning system is provided with a motor controlled expansion valve which is responsive to a controller which includes temperature and/or pressure sensors suitably positioned on the apparatus for controlling refrigerant or working fluid flow. Refrigerant or so-called working fluid flow is controlled such that working fluid in the liquid phase will not likely enter the system compressor by providing for a predetermined amount of superheat of the fluid at or upstream of the compressor inlet port”).

	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine an amount of superheat as taught by Douglas in determining the compressor values of Nishikawa. One of ordinary skill in the art would have been motivated to “minimize the chance of damage to the system compressor during certain phases of operation” (Douglas Col. 1, ll. 36-39).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Kennedy et al. (US 20070228183 A1), hereinafter Kennedy.

Regarding claim 35, Nishikawa teaches the controller of claim 34.
	Nishikawa does not teach wherein the indoor temperature sensor information comprises information received via an indoor coil sensor.
	Kennedy teaches wherein the indoor temperature sensor information comprises information received via an indoor coil sensor ([0040] “the I/O system receives input from external temperature sensors (sensors to determine the outside temperature), internal temperature sensors (sensors to determine various temperatures inside the house), coil temperature sensors (measuring the temperature drop across the coil), and airflow sensors which measure airflow at various points in the system”).
	It would have been obvious to one of ordinary skill in the rt before the effective filing data of the claimed invention to have used the coil temperature sensors as specified by Kennedy in the Indoor Heat exchanger section of Nishikawa (Fig. 18). One of ordinary skill in the art would have been motivated to determine if the HVAC is malfunctioning or needed maintenance (Kennedy [0040]).

Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Hovel et al. (US 20140360211 A1), hereinafter Hovel.

Regarding claim 36, Nishikawa teaches a controller of a heating, ventilation, and air conditioning (HVAC) system  (FIG 1, integrated controller 10), wherein the controller is programmed to:
	receive an indication that an ([0096], “the abnormality detection unit 13 determines whether or not the degree of correlation between the suction pressure sensor value and the temperature sensor value fell below a predetermined standard based on the correlation coefficient computed by the correlation coefficient computation unit 18”); and
	in response to receiving the indication that the (FIG 8, S105, “Output abnormality alert”):
		determine to utilize pressure sensor information  ([0072] “a sensor for detecting the pressure of the refrigerant flowing the showcase 53 also may be used in place of the temperature sensor 53b.”), alternative temperature sensor information, a time-based algorithm, a fan speed control scheme, or a combination thereof instead of the ambient temperature sensor information based on an operation to be performed by the HVAC system; and
		operate conditioned air equipment of the HVAC system using the pressure sensor information, the alternative temperature sensor information, the time-based algorithm, the fan speed measurements, or a combination thereof, instead of the  ([0087], line 1, “In this embodiment, a configuration will be explained in which the integrated controller 10 performs emergency operations using temperature sensor values obtained from the showcase controllers 40a, 40b, and 40c”)..

	The specific example given in Nishikawa is an example of substituting a temperature sensor for a  suction pressure sensor. This example does not teach the specifics of “receive an indication that a temperature sensor is faulty”.

	However Nishikawa teaches receive an indication that a temperature sensor is faulty ([0007] “total of four sensors, that is, a suction pressure sensor, suction temperature sensor, discharge pressure sensor, and discharge temperature sensor are provided at the compressor. [0008] When an abnormality occurred to one of the above four sensors in the cooling system of Japanese Laid-Open No. 2002-188874, the sensor value of the sensor in which the abnormality occurred is supplemented using the sensor values outputted by the remaining three sensors” … “an abnormality detection unit (abnormality detection unit 13) for detecting an abnormality of the compressor sensor.”)).

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a temperature sensor fault and substitute other temperature or pressure information for that sensor as taught by Nishikawa, in the example embodiment of Nishikawa. One of ordinary skill in the art would have been motivated “to handle when an abnormality occurred to the sensor provided at the compressor” (Nishikawa [0007]) as there is a close relationship in the physical values (Nishikawa [0012]).

	Nishikawa teaches substituting information from other temperature and pressure sensors, if a sensor is faulty, based on correlation of the sensor data. However Nishikawa does not teach an ambient temperature sensor or the necessary correlation to other sensors for substitution,

	Hovel teaches an ambient temperature sensor or the necessary correlation to other sensors for substitution ([0035] “An ambient temperature as measured at temperature sensor 78 may be checked to determine whether an air temperature is greater than about 5.degree. Celsius (C). If either condition fails, that is, if the ambient temperature is &lt;5.degree. C. or the discharge pressure is greater than about 28 PSIG, the "no" branch from block 176 may be taken to block 182 and the HVAC unit may be operated normally”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ambient temperature sensor, taught by Hovel as a sensor that could be substituted in the system of Nishikawa, and further that the pressure could be substituted for the ambient sensor as taught by Hovel. One of ordinary skill in the art would have been motivated ensure “allowing the compressor to be turned off before damage to the compressor is sustained” (Hovel – Abstract).

	

Regarding claim 37, Nishikawa in view of Hovel teaches the controller of claim 36, Nishikawa teaches wherein the controller is programmed to:
	determine that the ([0032] “It is preferable that the abnormality detection unit determines whether or not the degree of correlation between the first sensor and the second sensor fell below a predetermined standard based on the correlation coefficient computed by the correlation coefficient computation unit using the correlation function, and detects the abnormality when the degree of the correlation fell below the predetermined standard considering that the abnormality occurred”) ; and
	output a fault indication associated with the (FIG 8, S105, “Output abnormality alert”).

Regarding claim 38, Nishikawa in view of Hovel teaches the controller of claim 36, wherein the controller is programmed to receive the alternative temperature sensor information from a communication network, and wherein the alternative temperature sensor information corresponds to a geographical location where the HVAC system is disposed (Fig. 9 shows communication structure between controller and devices, and [0027] “It is preferable that the above cooling system is provided with a communication control unit (communication control unit 12) that transmits the second sensor value detected by the constituent device sensor to the compressor control unit and a plurality of device control units (showcase controllers 40a, 40b, and 40c . . . ), and that the communication control unit obtains the second sensor value from the device control units by communicating with the device control units”).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Hovel and Bahel et al. (US 5630325 A), hereinafter Bahel.

Regarding claim 39, Nishikawa in view of Hovel teaches the controller of claim 36.
	Nishikawa teaches  wherein the HVAC system comprises an outdoor unit, and the conditioned air equipment comprises a fan coupled to the controller  (Fig. 18), 
	Nishikawa does not teach wherein, in response to receiving the indication that the ambient temperature sensor is faulty, the controller is programmed to operate the fan using the fan speed control scheme to cause the fan to operate at a full speed instead of operating based on the ambient temperature sensor information.

	Bahel teaches wherein, in response to receiving the indication that the ambient temperature sensor is faulty, the controller is programmed to operate the fan using the fan speed control scheme to cause the fan to operate at a full speed instead of operating based on the ambient temperature sensor information (Fig. 4, 
    PNG
    media_image1.png
    595
    440
    media_image1.png
    Greyscale
)

	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maximize fan speed in case of ambient temperature sensor failure as taught by Bahel if the temperature sensor failed in system of Nishikawa. One of ordinary skill in the art would have been motivated for “minimizing any negative impact on system performance and reliability in the event of sensor malfunction” (Bahel Abstract).

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Hovel and Do et al. (US 20120031985 A1), hereinafter Do.

Regarding claim 40, Nishikawa in view of Hovel teaches the controller of claim 36.
	Nishikawa does not teach wherein, in response to receiving the indication that the ambient temperature sensor is faulty, the controller is programmed to utilize a periodic defrost algorithm instead of the ambient temperature sensor information, wherein the periodic defrost algorithm is configured to cause the controller to repeatedly: operate the HVAC system normally for a first duration of time; and execute a defrost cycle for a second duration of time.

	Do teaches wherein, in response to receiving the indication that the ambient temperature sensor is faulty, the controller is programmed to utilize a periodic defrost algorithm instead of the ambient temperature sensor information, wherein the periodic defrost algorithm is configured to cause the controller to repeatedly: operate the HVAC system normally for a first duration of time; and execute a defrost cycle for a second duration of time (Claim 15 – “wherein the controller is further configured to detect a fault related to each of the ambient air temperature detector and the evaporator thermistor and to change a cycle of the air conditioning system from a temperature-based cooling cycle to a time-based cooling cycle, and change a temperature-based defrost cycle to a time-based defrost cycle”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the periodic cycling in case of ambient temperature sensor failure as taught by Do if the temperature sensor failed in system of Nishikawa. One of ordinary skill in the art would have been motivated as “the detected fault is not determined to be a critical fault because continued operation of the air conditioner 102 in a time-based mode will not necessarily result in damage to the air conditioner 102” (Do [0020]).

Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (US 20090183519 A1) teaches substituting correlate sensors such as temperature and pressure sensors. (US 8151583 B2) teaches expansion valve positioning for maintaining a predetermined amount of Superheat. However the prior art alone nor in combination teaches “in response to receiving the indication that the suction temperature sensor is faulty, the controller is configured to utilize the variable speed drive information, the alternative temperature sensor information, or both instead of the suction temperature sensor information when the controller is implemented to protect a scroll set of the compressor to limit floodback”. Therefore the claims are distinguished over the prior art.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668